XAVIER BECERRA, State Bar No. 118517
Attorney General of California
WILLIAM C. KWONG, State Bar No. 168010
Supervising Deputy Attorney General
JEFFREY T. FISHER, State Bar No. 303712
Deputy Attorney General
 455 Golden Gate Avenue, Suite 11000
 San Francisco, CA 94102-7004
 Telephone: (415) 510-3620
 Fax: (415) 703-5843
 E-mail: Jeffrey.Fisher@doj.ca.gov
Attorneys for Defendants Bradbury, Ducart, Melton,
Olson, Ramsey, and Robertson

SHAWNA BALLARD, State Bar No. 155188
KATE FALKENSTIEN, State Bar No. 313753
Reichman Jorgensen LLP
 100 Marine Parkway, Suite 300
 Redwood Shores, CA 94065
 Telephone: (650) 623-1401
 Fax: (650) 623-1449
 E-mail: sballard@reichmanjorgensen.com
          kfalkenstien@reichmanjorgensen.com
Attorneys for Plaintiff Jorge Andrade Rico

                         IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF CALIFORNIA

                                    SACRAMENTO DIVISION




JORGE ANDRADE RICO,                               Case No. 2:19-cv-01989-KJM-DB

                                       Plaintiff, STIPULATED PRETRIAL
                                                  PROTECTIVE ORDER
               v.
                                                  Judge:        Hon. Kimberly J. Mueller
                                                  Action Filed: August 13, 2019
CLARK E. DUCART, et al.,

                                    Defendants.



1.     PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this action are likely to involve production of
confidential, proprietary, or private information for which special protection from public disclosure

and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
 1   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 2   Order. The parties acknowledge that this Order does not confer blanket protections on all

 3   disclosures or responses to discovery and that the protection it affords from public disclosure and

 4   use extends only to the limited information or items that are entitled to confidential treatment under

 5   the applicable legal principles. The parties further acknowledge, as set forth in Section 14.4, below,

 6   that this Stipulated Protective Order does not entitle them to file confidential information under

 7   seal; Civil Local Rule 141 and the court’s standing orders set forth the procedures that must be

 8   followed and the standards that will be applied when a party seeks permission from the court to file

 9   material under seal.

10   2.      DEFINITIONS

11           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

12   information or items under this Order.

13           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

14   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

15   Civil Procedure 26(c).

16           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

17   as their support staff).

18           2.4     Designating Party: a Party or Non-Party that designates information or items that it

19   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

21           2.5     Disclosure or Discovery Material: all items or information, regardless of the

22   medium or manner in which it is generated, stored, or maintained (including, among other things,

23   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

24   responses to discovery in this matter.

25           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

26   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

27   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

28

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                           2
 1   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

 2   of a Party’s competitor.

 3          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 4   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

 5   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

 6   restrictive means.

 7          2.9     House Counsel: attorneys who are employees of a party to this action. House

 8   Counsel does not include Outside Counsel of Record or any other outside counsel.

 9          2.10    Non-Party: any natural person, partnership, corporation, association, or other legal

10   entity not named as a Party to this action.

11          2.11    Outside Counsel of Record: attorneys who are not employees of a party to this

12   action but are retained to represent or advise a party to this action and have appeared in this action

13   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

14          2.12    Party: any party to this action, including all of its officers, directors, employees,

15   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

16          2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

17   Material in this action.

18          2.14    Professional Vendors: persons or entities that provide litigation support services

19   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

20   storing, or retrieving data in any form or medium) and their employees and subcontractors.

21          2.15    Protected Material: any Disclosure or Discovery Material that is designated as

22   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

23          2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a

24   Producing Party.

25          2.18    Related Case: a civil case that the court has related to this litigation under Eastern

26   District Local Rule 123 and the undersigned plaintiff’s counsel represents the plaintiff.

27   3.     SCOPE

28          The protections conferred by this Stipulation and Order cover not only Protected Material

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                            3
 1   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 2   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 3   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 4   However, the protections conferred by this Stipulation and Order do not cover the following

 5   information: (a) any information that is in the public domain at the time of disclosure to a

 6   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

 7   result of publication not involving a violation of this Order, including becoming part of the public

 8   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 9   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

10   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

11   of Protected Material at trial shall be governed by a separate agreement or order.

12   4.     DURATION
            Even after final disposition of this litigation, the confidentiality obligations imposed by this
13
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
14
     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
15
     defenses in this action, with or without prejudice; and (2) final judgment herein after the
16
     completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
17
     including the time limits for filing any motions or applications for extension of time pursuant to
18
     applicable law.
19
     5.     DESIGNATING PROTECTED MATERIAL
20
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
21
     Non-Party that designates information or items for protection under this Order must take care to
22
     limit any such designation to specific material that qualifies under the appropriate standards. To the
23
     extent it is practical to do so, the Designating Party must designate for protection only those parts
24
     of material, documents, items, or oral or written communications that qualify – so that other
25
     portions of the material, documents, items, or communications for which protection is not
26
     warranted are not swept unjustifiably within the ambit of this Order.
27
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
28

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                          4
 1   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 2   encumber or retard the case development process or to impose unnecessary expenses and burdens

 3   on other parties) expose the Designating Party to sanctions.

 4          If it comes to a Designating Party’s attention that information or items that it designated for

 5   protection do not qualify for protection at all or do not qualify for the level of protection initially

 6   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

 7   mistaken designation.

 8          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 9   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

10   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

11   designated before the material is disclosed or produced.

12          Designation in conformity with this Order requires:

13                  (a) for information in documentary form (e.g., paper or electronic documents, but

14   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

15   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

16   ONLY” to each page that contains protected material. If only a portion or portions of the material

17   on a page qualifies for protection, the Producing Party also must clearly identify the protected

18   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

19   portion, the level of protection being asserted.

20          A Party or Non-Party that makes original documents or materials available for inspection

21   need not designate them for protection until after the inspecting Party has indicated which material

22   it would like copied and produced. During the inspection and before the designation, all of the

23   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

24   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

25   copied and produced, the Producing Party must determine which documents, or portions thereof,

26   qualify for protection under this Order. Then, before producing the specified documents, the

27   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                           5
 1   If only a portion or portions of the material on a page qualifies for protection, the Producing Party

 2   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

 3   margins) and must specify, for each portion, the level of protection being asserted.

 4                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 5   Designating Party identify on the record, before the close of the deposition, hearing, or other

 6   proceeding, all protected testimony and specify the level of protection being asserted. When it is

 7   impractical to identify separately each portion of testimony that is entitled to protection and it

 8   appears that substantial portions of the testimony may qualify for protection, the Designating Party

 9   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

10   to have up to 21 days to identify the specific portions of the testimony as to which protection is

11   sought and to specify the level of protection being asserted. Only those portions of the testimony

12   that are appropriately designated for protection within the 21 days shall be covered by the

13   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

14   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

15   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

16   ATTORNEYS’ EYES ONLY.”

17          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

18   other proceeding to include Protected Material so that the other parties can ensure that only

19   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

20   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

21   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

22   – ATTORNEYS’ EYES ONLY.”

23          Transcripts containing Protected Material shall have an obvious legend on the title page that

24   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

25   (including line numbers as appropriate) that have been designated as Protected Material and the

26   level of protection being asserted by the Designating Party. The Designating Party shall inform the

27   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

28   day period for designation shall be treated during that period as if it had been designated “HIGHLY

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                          6
 1   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

 2   the expiration of that period, the transcript shall be treated only as actually designated.

 3                  (c) for information produced in some form other than documentary and for any

 4   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

 5   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

 6   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of

 7   the information or item warrant protection, the Producing Party, to the extent practicable, shall

 8   identify the protected portion(s) and specify the level of protection being asserted.

 9          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

10   designate qualified information or items does not, standing alone, waive the Designating Party’s

11   right to secure protection under this Order for such material. Upon timely correction of a

12   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

13   in accordance with the provisions of this Order.

14   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

15          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

16   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

17   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

18   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

19   challenge a confidentiality designation by electing not to mount a challenge promptly after the

20   original designation is disclosed.

21          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

22   by providing written notice of each designation it is challenging and describing the basis for each

23   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

24   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

25   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

26   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

27   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

28   Party must explain the basis for its belief that the confidentiality designation was not proper and

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                            7
 1   must give the Designating Party an opportunity to review the designated material, to reconsider the

 2   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 3   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 4   has engaged in this meet and confer process first or establishes that the Designating Party is

 5   unwilling to participate in the meet and confer process in a timely manner.

 6          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 7   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

 8   Civil Local Rule 230 (and in compliance with Civil Local Rule 141, if applicable) within 21 days

 9   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

10   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied

11   by a competent declaration affirming that the movant has complied with the meet and confer

12   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

13   motion including the required declaration within 21 days (or 14 days, if applicable) shall

14   automatically waive the confidentiality designation for each challenged designation. In addition,

15   the Challenging Party may file a motion challenging a confidentiality designation at any time if

16   there is good cause for doing so, including a challenge to the designation of a deposition transcript

17   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

18   competent declaration affirming that the movant has complied with the meet and confer

19   requirements imposed by the preceding paragraph.

20          The burden of persuasion in any such challenge proceeding shall be on the Designating

21   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

22   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

23   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

24   to retain confidentiality as described above, all parties shall continue to afford the material in

25   question the level of protection to which it is entitled under the Producing Party’s designation until

26   the court rules on the challenge.

27   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

28          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                          8
 1   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 2   defending, or attempting to settle this litigation or any Related Case. Such Protected Material may

 3   be disclosed only to the categories of persons and under the conditions described in this Order.

 4   When the litigation has been terminated, a Receiving Party must comply with the provisions of

 5   section 15 below (FINAL DISPOSITION).

 6          Protected Material must be stored and maintained by a Receiving Party at a location and in

 7   a secure manner that ensures that access is limited to the persons authorized under this Order.

 8          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 9   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

10   information or item designated “CONFIDENTIAL” only to:

11                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

12   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

13   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

14   Bound” that is attached hereto as Exhibit A;

15                  (b) the officers, directors, and employees (including House Counsel) of the

16   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

17   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

19   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

20   to Be Bound” (Exhibit A);

21                  (d) the court and its personnel;

22                  (e) court reporters and their staff, professional jury or trial consultants, and

23   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

25                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

26   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

27   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

28   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                         9
 1   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 2   Stipulated Protective Order.

 3                  (g) the author or recipient of a document containing the information or a custodian

 4   or other person who otherwise possessed or knew the information.

 5          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 6   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

 7   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

 9                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

10   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

11   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

12   Bound” that is attached hereto as Exhibit A;

13                  (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

14   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”

15   (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been

16   followed];

17                  (c) the court and its personnel;

18                  (d) court reporters and their staff, professional jury or trial consultants, and

19   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

21                  (e) the author or recipient of a document containing the information or a custodian

22   or other person who otherwise possessed or knew the information.

23          7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

24   ATTORNEYS’ EYES ONLY” Information or Items to Designated House Counsel or Experts.

25                  (a)(1) Unless otherwise ordered by the court or agreed to in writing by the

26   Designating Party, a Party that seeks to disclose to Designated House Counsel any information or

27   item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

28   pursuant to paragraph 7.3(b) first must make a written request to the Designating Party that (1) sets

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                       10
 1   forth the full name of the Designated House Counsel and the city and state of his or her residence,

 2   and (2) describes the Designated House Counsel’s current and reasonably foreseeable future

 3   primary job duties and responsibilities in sufficient detail to determine if House Counsel is

 4   involved, or may become involved, in any competitive decision-making.

 5                  (a)(2) Unless otherwise ordered by the court or agreed to in writing by the

 6   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

 7   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

 8   EYES ONLY” pursuant to paragraph 7.3(c) first must make a written request to the Designating

 9   Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’

10   EYES ONLY” information that the Receiving Party seeks permission to disclose to the Expert, (2)

11   sets forth the full name of the Expert and the city and state of his or her primary residence, (3)

12   attaches a copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5)

13   identifies each person or entity from whom the Expert has received compensation or funding for

14   work in his or her areas of expertise or to whom the expert has provided professional services,

15   including in connection with a litigation, at any time during the preceding five years, and (6)

16   identifies (by name and number of the case, filing date, and location of court) any litigation in

17   connection with which the Expert has offered expert testimony, including through a declaration,

18   report, or testimony at a deposition or trial, during the preceding five years.

19                  (b) A Party that makes a request and provides the information specified in the

20   preceding respective paragraphs may disclose the subject Protected Material to the identified

21   Designated House Counsel or Expert unless, within 14 days of delivering the request, the Party

22   receives a written objection from the Designating Party. Any such objection must set forth in detail

23   the grounds on which it is based.

24                  (c) A Party that receives a timely written objection must meet and confer with the

25   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

26   within seven days of the written objection. If no agreement is reached, the Party seeking to make

27   the disclosure to Designated House Counsel or the Expert may file a motion as provided in Civil

28   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking permission

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                          11
 1   from the court to do so. Any such motion must describe the circumstances with specificity, set

 2   forth in detail the reasons why the disclosure to Designated House Counsel or the Expert is

 3   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

 4   additional means that could be used to reduce that risk. In addition, any such motion must be

 5   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

 6   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

 7   reasons advanced by the Designating Party for its refusal to approve the disclosure.

 8          In any such proceeding, the Party opposing disclosure to Designated House Counsel or the

 9   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under

10   the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material

11   to its Designated House Counsel or Expert.

12   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
13
                    If a Party is served with a subpoena or a court order issued in other litigation that
14
     compels disclosure of any information or items designated in this action as “CONFIDENTIAL” or
15
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
16
                    (a) promptly notify in writing the Designating Party. Such notification shall include
17
     a copy of the subpoena or court order;
18
                    (b) promptly notify in writing the party who caused the subpoena or order to issue in
19
     the other litigation that some or all of the material covered by the subpoena or order is subject to
20
     this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
21
                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
22
     Designating Party whose Protected Material may be affected.
23
                    If the Designating Party timely seeks a protective order, the Party served with the
24
     subpoena or court order shall not produce any information designated in this action as
25
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
26
     determination by the court from which the subpoena or order issued, unless the Party has obtained
27
     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
28

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                       12
 1   seeking protection in that court of its confidential material – and nothing in these provisions should

 2   be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

 3   directive from another court.

 4   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
            LITIGATION
 5
                    (a)      The terms of this Order are applicable to information produced by a Non-
 6
     Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 7
     ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with this
 8
     litigation is protected by the remedies and relief provided by this Order. Nothing in these
 9
     provisions should be construed as prohibiting a Non-Party from seeking additional protections.
10
                    (b)      In the event that a Party is required, by a valid discovery request, to produce
11
     a Non-Party’s confidential information in its possession, and the Party is subject to an agreement
12
     with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
13
                          1. promptly notify in writing the Requesting Party and the Non-Party that some
14
     or all of the information requested is subject to a confidentiality agreement with a Non-Party;
15
                          2. promptly provide the Non-Party with a copy of the Stipulated Protective
16
     Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
17
     the information requested; and
18
                          3. make the information requested available for inspection by the Non-Party.
19
                    (c)      If the Non-Party fails to object or seek a protective order from this court
20
     within 14 days of receiving the notice and accompanying information, the Receiving Party may
21
     produce the Non-Party’s confidential information responsive to the discovery request. If the Non-
22
     Party timely seeks a protective order, the Receiving Party shall not produce any information in its
23
     possession or control that is subject to the confidentiality agreement with the Non-Party before a
24
     determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
25
     burden and expense of seeking protection in this court of its Protected Material.
26
     10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27
            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
28

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                           13
 1   Material to any person or in any circumstance not authorized under this Stipulated Protective

 2   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 3   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

 4   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 5   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

 6   Agreement to Be Bound” that is attached hereto as Exhibit A.

 7   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
              MATERIAL
 8
              When a Producing Party gives notice to Receiving Parties that certain inadvertently
 9
     produced material is subject to a claim of privilege or other protection, the obligations of the
10
     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
11
     is not intended to modify whatever procedure may be established in an e-discovery order that
12
     provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
13
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
14
     communication or information covered by the attorney-client privilege or work product protection,
15
     the parties may incorporate their agreement in the stipulated protective order submitted to the
16
     court.
17
     12.      MISCELLANEOUS
18
              12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
19
     seek its modification by the court in the future.
20
              12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order
21
     no Party waives any right it otherwise would have to object to disclosing or producing any
22
     information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
23
     Party waives any right to object on any ground to use in evidence of any of the material covered by
24
     this Protective Order.
25
              12.3   Filing Protected Material. Without written permission from the Designating Party or
26
     a court order secured after appropriate notice to all interested persons, a Party may not file in the
27
     public record in this action any Protected Material. A Party that seeks to file under seal any
28

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                        14
 1   Protected Material must comply with Civil Local Rule 141 and the court’s standing orders.

 2   Protected Material may only be filed under seal pursuant to a court order authorizing the sealing of

 3   the specific Protected Material at issue. Pursuant to Civil Local Rule 141 and the court’s standing

 4   orders, a sealing order will issue only upon a request establishing that the Protected Material at

 5   issue is entitled to protection under the law. If a Receiving Party's request to file Protected Material

 6   under seal pursuant to Civil Local Rule 141(b) is denied by the court, then the Receiving Party may

 7   file the Protected Material in the public record unless otherwise instructed by the court.

 8   13.    FINAL DISPOSITION

 9                  Within 60 days after the final disposition, as defined in paragraph 4, of this action

10   and all Related Cases as defined in paragraph 2.18, each Receiving Party must return all Protected

11   Material to the Producing Party or destroy such material. As used in this subdivision, “all Protected

12   Material” includes all copies, abstracts, compilations, summaries, and any other format

13   reproducing or capturing any of the Protected Material. Whether the Protected Material is returned

14   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if

15   not the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies

16   (by category, where appropriate) all the Protected Material that was returned or destroyed and (2)

17   affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries or

18   any other format reproducing or capturing any of the Protected Material. Notwithstanding this

19   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

20   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,

21   expert reports, attorney work product, and consultant and expert work product, even if such

22   materials contain Protected Material. Any such archival copies that contain or constitute Protected

23   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

24

25

26
27

28

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                          15
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     DATED: 11/13/2019                           /s/ Kate Falkenstien____________________
 3                                                      Attorney for Plaintiff
 4

 5   DATED: 11/13/2019                           /s/ Jeffrey Fisher (as authorized on 11/13/19)
                                                         Attorney for Defendant
 6

 7
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9
     Dated: November 19, 2019
10

11

12

13

14
     DLB:9
     DB/prisoner-civil rights/rico1989.prot or
15

16

17

18
19

20

21

22

23

24

25

26
27

28

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                  16
 1

 2                                                 EXHIBIT A

 3                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4          I, _____________________________ [print or type full name], of _________________

 5   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 6   understand the Stipulated Protective Order that was issued by the United States District Court for

 7   the Eastern District of California on ___________[date] in the case of Jorge Andrade Rico v. Clark

 8   Ducart, et al., Case No. 2:19-cv-01989-KJM-DB. I agree to comply with and to be bound by all the

 9   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

10   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

11   promise that I will not disclose in any manner any information or item that is subject to this

12   Stipulated Protective Order to any person or entity except in strict compliance with the provisions

13   of this Order.

14          I further agree to submit to the jurisdiction of the United States District Court for the

15   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

16   Order, even if such enforcement proceedings occur after termination of this action.

17          I hereby appoint __________________________ [print or type full name] of

18   _______________________________________ [print or type full address and telephone number]

19   as my California agent for service of process in connection with this action or any proceedings

20   related to enforcement of this Stipulated Protective Order.

21

22   Date: _________________________________

23   City and State where sworn and signed: _________________________________

24   Printed name: ______________________________
                   [printed name]
25

26   Signature: __________________________________
                   [signature]
27

28

     Stipulated Pretrial Protective Order (2:19-cv-01989-KJM-DB)                                           17
